ORDER
The Disciplinary Review Board having filed with the Court pursuant to Rule l:20-15(k), a recommendation (DRB 14-059) that JUSTIN M. PINCK, formerly of CLIFTON, who was admitted to the bar of this State in 2006, be suspended from the practice of law and compelled to pay a monetary sanction to the Disciplinary Oversight Committee for failure to comply with the determinations of the District XI Fee Arbitration Committee in Docket Nos. XI-2013-0020F, XI-2013-0021F, XI-2013-0027F, and XI-20130028F;
And the Court having determined from its review of the matter that the sanction to be imposed be limited in the amount of $500;
And good cause appearing;
It is ORDERED that JUSTIN M. PINCK be temporarily suspended from the practice of law, effective August 16, 2014, and until respondent complies with the determinations of the District XI Fee Arbitration Committee in Docket Nos. XI-2013-0020F, XI-2013-0021F, XI-2013-0027F, and XI-2013-0028F, and pays a sanction of $500 to the Disciplinary Oversight Committee, and until the further Order of the Court; provided, however, this Order shall be vacated automatically if prior to the effective date of the suspension, the Disciplinary Review Board reports to the Court that respondent has satisfied all obligations under this Order; and it is further
ORDERED that if respondent seeks to be heard on this matter, he shall file with the Clerk of the Court within ten days of the file date of this Order a written request for the issuance of an Order to Show Cause; and it is further
*224ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20.